Spencer, J.
This is a petitory action to recover a tract of land now in Grant Parish, formerly in Rapides. The records of Rapides Parish were all destroyed by fire in 1864, and those of Grant twice burned, in 1873 and 1877. The evidence is therefore in the main secondary.
*237The land is shown to have been entered in 1831 by Isaac Baldwin by certified copies of the U. S. Register’s receipts, and to have been sold at Baldwin’s succession sale by a deed to W. H. Bynum, and to have been sold under a judgment against him when Jesse A. Bynum bought in 1858. The fact of the adjudication to him at that sale is proved by parol. From him the plaintiff derives title by a purchase at his succession sale in Rapides in 1869 and that deed is, therefore, produced. In such cases as this where the total and entire destruction of the public records has occurred, parties must of necessity resort to proof other than copies of public records. It is shown that Jesse Bynum had possession. We are satisfied he was purchaser.
The defendant objected to the introduction in evidence of certified copies of the receiver’s receipts for want of proof of his signature. It was not necessary. He was a public officer of the U. S. in custody of the original records and authorized to make and certify copies. Defendant offered a certificate by the Register that it appeared by the records of his office that in -1832 a part of this land had been again entered by one Baillio, which was properly ruled out on the ground that the Register had no authority to certify to facts appearing by his records, but only to copies from liis office. He also offered a certified extract by the Surveyor-General of this State from the American State Papers. He has no authority to certify copies of those papers which are a ¡minted volume issued by Congress. Defendant is a naked possessor without a shadow of title, and has not possessed thirty years. Besides suits were instituted against his intestate in 1859 and I860 .for this land which were burnt.
The Chief Justice is recused, having been of counsel.

Judgment affirmed.